Plaintiff has recovered a verdict for injuries sustained when he fell on the stairs leading to his apartment in a tenement building owned by defendants. His complaint "alleges: “ That said dwelling house is divided into flats or apartments for the use of and occupation by different families, and the same were separately rented by defendants for such purpose; that defendants at said time had and reserved to themselves control of various portions of said dwelling house, to wit, the vestibules, halls, lobbies and staircases, which were used in common by all the tenants and others lawfully within the premises; * * * that at the time hereinafter mentioned plaintiff was a tenant of one of the flats in said dwelling house.” These allegations in the complaint are admitted by defendants’ answer. The evidence sustains the verdict. There is evidence that the stairs leading to the third floor were out of repair, and that defendants had agreed to correct the dangerous condition, of which notice had been given. Judgment and order unanimously affirmed, with costs. Present — Hill, P. J., Rhodes, McNamee, Crapser and Heffernan, JJ.